DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flanged connection of claims 12 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 9-10 include the limitation on “rotated relative to one another. There appears to be no relative rotation as the two driving mechanisms are disclosed as both attached to the same shaft. Therefore, when read in light of the specification, it is unclear what applicant is attempting to claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by DE 3041832.
 	DE 3041832 discloses:
	1. A hydrostatic piston machine unit comprising: two driving mechanisms (left and right piston barrels in Fig 1) configured to be driven synchronously, each of the two 5driving mechanisms including a plurality of displacement pistons 13 that perform a reciprocating motion in operation and are configured to deliver into a common pressure line or a common pressure connection 10, wherein the two driving mechanisms are jointly assigned a precompression volume 11.  

  	8. The hydrostatic piston machine unit according to claim 7, wherein the first and second cylinder parts are driven via a common shaft 4. 
 	




Claim(s) 1-6, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wittren US 3596568.
 	Witten discloses:
  	1. A hydrostatic piston machine unit comprising: two driving mechanisms 53, 54 configured to be driven synchronously, each of the two 5driving mechanisms including a plurality of displacement pistons 66 that perform a reciprocating motion in operation and are configured to deliver into a common pressure line or a common pressure connection 26, wherein the two driving mechanisms are jointly assigned a precompression volume (the volume is either any of 72a-72h in annotated Fig 2 herein or an arbitrary volume at the axially centermost portion of any of 72a-72h as illustrated via an example in annotated Fig 1 herein).  



    PNG
    media_image1.png
    709
    899
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    848
    1074
    media_image2.png
    Greyscale

 	102. The hydrostatic piston machine unit according to claim 1, wherein: a first driving mechanism of the two driving mechanisms includes first displacement pistons 66 of the plurality of displacement pistons that are arranged in a first rotating cylinder part 53 that defines a plurality of first cylinder spaces 65; each first cylinder space is configured to be alternately connected via a first 15connecting opening (opening at end of cylinder 65) to a first low-pressure control port 68 and a first high-pressure control port 46 of a first stationary control part (part of 39 that includes 68 and 46), on which two first changeover regions (regions indicated by 72a-72b and 72c-72d in Fig 3 which are rotationally between 68 and 46  & 46 and 68) are arranged between the first low-pressure control port and the first high-pressure control 
 	 3. The hydrostatic piston machine unit according to claim 2, wherein the prescompression volume includes: a first precompression volume provided for the changeover from the first and second low-pressure control ports to the first and second high-pressure 
 	4. The hydrostatic piston machine unit according to claim 2, wherein the first connecting opening 65  is configured to be connected in the first changeover 20region (either of the regions indicated by 72a-72b and 72c-72d in Fig 3 which are rotationally between 68 and 46  & 46 and 68 depending on the direction of rotation) to the precompression volume via a first outlet (see outlet in annotated Fig 1 herein), which is arranged in the first changeover region (see annotated Fig 2 herein), of the respective connecting line (see annotated Fig 1 herein), at the earliest when a connection to one of the first high-pressure control port and the first low-pressure control port is still - 24 -R.386320 (2179-0555) restricted and before there is an overlap with the other of the first high-pressure control port and the first low-pressure control port (As shown in Fig 1 of Wittren, the diameter of the cylinder openings 65 is the same as the radial width of the port 45. As shown in Fig 2 of Wittren, an opening of that diameter would simultaneously cover a portion of a port [45, 46, 68, 69] and an associated precompression volume at 72. See also col 5 lines 36-40 of Wittren where pressure is equalized.); and the second connecting opening 65 is configured to be connected in the second changeover region (either of the regions indicated by 72a-72b and 72c-72d in Fig 3 which are rotationally between 68 and 46  & 46 and 68 depending 
 	105. The hydrostatic piston machine unit according to claim 4, wherein: within a certain angular range, a respective connecting opening 65 of the first and second connecting openings are open simultaneously to the precompression volume and to a respective control port of the first high-pressure and low-pressure control ports and second high-pressure and low-pressure control ports to which a changeover is being made (As shown in Fig 1 of Wittren, the diameter of the cylinder openings 65 is the same as the radial width of the port 45. As shown in Fig 2 of Wittren, an opening of that diameter would simultaneously cover a portion of a port [45, 46, 68, 69] and an associated precompression volume at 72. See also col 5 lines 36-40 of Wittren where pressure is equalized.); 15and to match a pressure in the precompression volume to a pressure in the respective control port, pressure fluid flows between the respective control port and the precompression volume via the associated the respective connecting opening and via the respective connecting line (As shown in Fig 1 of Wittren, the diameter of the cylinder 
 	6. The hydrostatic piston machine unit according to claim 2, wherein the precompression volume (axially centermost portion of 72d, or 72h) is connected permanently in a restricted manner (restricted via valves 74, 73) to a pressure side (to pressure ports 46, 45) via a second connecting line (via the line at 74, 73).  
 	11. The hydrostatic piston machine unit according to claim 1, further comprising: 5a common housing 20, 21, 22 accommodating the two driving mechanisms; and two work connections 25, 27, which are common to the two driving mechanisms and are formed on the common housing.  
 	12. The hydrostatic piston machine unit according to claim 1, further comprising: 10two complete separate hydraulic units 53 & 21, and 54 & 22, which are preferably flanged to one another (as best understood, flanged at 20 as indicated by 23 in Fig 1 which is similar to applicant’s disclosure).  
 	13. The hydrostatic piston machine unit according to claim 1, wherein the hydrostatic piston machine unit is a hydrostatic axial piston machine unit (see Fig 1).  
 	1514. The hydrostatic piston machine unit according to claim 12, wherein the two complete separate hydraulic units are flanged to one another (as best understood, flanged at 20 as indicated by 23in Fig 1 which is similar to applicant’s disclosure).  








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3041832 in view of Mehta US 20090290997.
DE 3041832 discloses wherein the two driving mechanisms each have the same number of displacement pistons 66.
 	DE 3041832 does not disclose:
 	Claim 9: the two driving mechanisms are rotated relative to one another by a half piston pitch in such a way that each of the plurality of displacement pistons of one of the two driving mechanisms reverses direction of motion in a center of an 15angular interval between two of the plurality of displacement pistons of the other of the two driving mechanisms.  
	Mehta discloses rotating the pistons out of phase with each other by a half a piston pitch (see “Later, Dr. Achten published another paper titled Reducing Flow Pulsation with the 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to rotate the first and second driving mechanisms out of phase by have the separation angle of the piston to gain the benefit of reducing flow pulsations as taught by Mehta in 0002.
 	With this modification of DE 3041832, DE 3041832 would disclose:
 	Claim 9:  the first and second driving mechanisms 54, 54 are rotated relative to one another by a half piston pitch (as modified by Mehta) in such a way that each of the plurality of displacement pistons of one of the two driving mechanisms reverses direction of motion in a center of an 15angular interval between two of the plurality of displacement pistons of the other of the two driving mechanisms (this is the result of the phase shift of Mehta).  
 	Claim 10: the two driving mechanisms 53, 54 are rotated relative to one another in such a way that 20each of the plurality of displacement pistons of one of the two driving mechanisms reverses direction of motion at an angular offset relative to the plurality of displacement of the other of the two driving mechanisms (this is the result of the phase shift of Mehta); and- 26 -R.386320 (2179-0555) alternately either only a first cylinder space or only a second cylinder space is connected directly to the precompression volume assigned to a changeover region (this is the result of the phase shift of Mehta).  





Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams US 925148 in view of Wittren US 3596568.
 	Williams discloses:
	1. A hydrostatic piston machine unit comprising: two driving mechanisms (14 in Figs 1 and 9) configured to be driven synchronously, each of the two 5driving mechanisms including a plurality of displacement pistons 18 that perform a reciprocating motion in operation. Williams does disclose the two driving mechanisms are jointly assigned a precompression volume (the volume of the ports 2c or 2d depending upon which one is used as the suction port).  
 	Williams does not specify the configuration of the pressure line and thus does not disclose the pistons are configured to deliver into a common pressure line or a common pressure connection.
 	Wittren discloses the use of a common pressure connection 27.
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a common pressure connection to gain the benefit of routing the pumped fluid to a common line.
 	
 	Regarding claim 2, Williams as modified by Wittren discloses:
 	2. The hydrostatic piston machine unit according to claim 1, wherein: a first driving mechanism of the two driving mechanisms includes first displacement pistons 18 of the 
 	Williams does not disclose the first and second cylinder spaces are connected fluidically in a region of a respective one of the first and second changeover regions to the precompression volume via a respective connecting line.
 	Wittren discloses the first and second cylinder spaces are connected fluidically in a region of a respective one of the first and second changeover regions to the precompression 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the precompression volume of Wittren in the system of Williams as modified above in the changeover regions between the ports 2c and 2d to gain the benefit of equalizing pressure of eh cylinders and ports as taught by Wittren in col 5 lines 36-40.

 	Regarding claims 2-6, Williams as modified by Wittren discloses:
	3. The hydrostatic piston machine unit according to claim 2, wherein the prescompression volume includes: a first precompression volume provided for the changeover from the first and second low-pressure control ports to the first and second high-pressure control ports (the precompression volume of Wittren [e.g. 72a-72b or 72c-72d]] as applied to the changeover regions of William between 2c and 2d); and 15a second precompression volume provided for the changeover from the first and second high-pressure control ports to the first and second low-pressure control ports (the precompression volume of Wittren [e.g. 72a-72b or 72c-72d]] as applied to the changeover regions of William between 2c and 2d).  
 	4. The hydrostatic piston machine unit according to claim 2, wherein the first connecting opening (16 of Williams) is configured to be connected in the first changeover 20region (between 2c and 2d of Williams) to the precompression volume via a first outlet (see outlet in annotated Fig 1 of Wittren herein), which is arranged in the first changeover region (between 2c and 2d of Williams), of the respective connecting line (see connecting line in annotated Fig 1 of Wittren 

 	6. The hydrostatic piston machine unit according to claim 2, wherein the precompression volume is connected permanently in a restricted manner to a pressure side via 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746